Citation Nr: 9935264	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-08 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for myositis 
ossificans, right thigh, affecting the hip and knee, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This matter arises from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The veteran perfected an appeal of 
the RO's decision in June 1998, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  In May 1999, the veteran appeared for a Travel 
Board Hearing before the undersigned Board Member sitting in 
Hartford, Connecticut.  

The Board notes that during the Travel Board Hearing, the 
veteran's representative appeared to be raising the issue of 
the veteran's unemployability due to service-connected 
disability.  However, as acknowledged by the representative, 
that matter has not been adjudicated or developed for 
appellate review.  Therefore, it is referred to the RO for 
appropriate action.  


REMAND

After a preliminary review of the record, the Board is of the 
opinion that additional development is necessary.  
Particularly in light of the veteran's May 1999 testimony 
that his disabilities have increased in severity since his 
last VA examination in October 1997.  Moreover, during his 
Travel Board Hearing the veteran also testified that he was 
seeking service connection for his right shoulder and for a 
right hip disability, separate from the currently service-
connected disability of myositis ossificans.  He testified 
that he was told by VA doctors that he has arthritis in his 
right hip.  

In regard to these two issues, the Board notes that a claim 
for service connection for the right shoulder was denied in 
September 1996.  The veteran failed to timely appeal that 
decision.  Likewise, the veteran's claim for service 
connection for a right hip disability was denied by the Board 
in September 1992.  Therefore, these two claims for service 
connection can be reopened only with the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  The RO advised the veteran of 
the requirements for new and material evidence in a June 1998 
statement of the case, and neither claim has been reopened or 
adjudicated accordingly.

However, the veteran's statement that he now has arthritis of 
the right hip raises the question of whether he is presenting 
new and material evidence and the claim must be reviewed 
under the appropriate standard.  See Winters v. West, 12 Vet. 
App. 203, 205-206 (1999); and Elkins v. West, 12 Vet. App. 
209, 215-218 (1999).  The September 1992 Board decision 
carefully considered the veteran's claim for service 
connection and found that there was no medical evidence of a 
right hip disorder other than the soft tissue injury 
attributable to myositis ossificans.  A VA orthopedic 
evaluation in July 1991 indicated that the limitation of 
motion of the veteran's right hip was attributable to a soft 
tissue injury spasm and weakness without injury to the hip 
itself.  The VA examiner noted no disorder of the right hip 
other than the myositis ossificans.  An X-ray report noted 
the myositis ossificans with a large area of heterotrophic 
bone formation about the lesser trochanter of the right femur 
with no other abnormality noted.  Notwithstanding the 1992 
Board decision, the veteran's current testimony raises an 
issue that becomes inextricably intertwined with the 
increased rating claim on appeal.  The rating assigned for 
the veteran's myositis ossificans includes consideration of 
related right hip symptomatology on the basis limitation of 
motion.  His claim for separate service connection for 
arthritis of the hip must therefore be considered prior to 
evaluating his myositis ossificans with consideration of 
potential pyramiding.  38 C.F.R. § 4.14 (1999); See also 
Bagwell v. Brown, 9 Vet. App. 157 (1996); Harris v. Derwinski 
1 Vet. App. 180 (1991).

In reviewing the veteran's current increased rating claim for 
myositis ossificans, the Board observes that the September 
1992 Board decision also discussed at length the appropriate 
rating code for evaluating the veteran's right thigh 
disability.  Myositis ossificans, 38 C.F.R. § 4.71a, 
Diagnostic Code 5023, is rated as arthritis according to 
limitation of motion of the affected part.  However, at the 
time of the Board's decision, the veteran's range of motion 
of the right knee, leg, and hip was not limited to the extent 
that a compensable rating was warranted.  In the alternative, 
rating his condition analogous to a muscle injury, 38 C.F.R. 
§ 4.73, Diagnostic Code 5314, allowed for a maximum schedular 
rating of 40 percent.  The Board found that the veteran's 
disability was manifested by pain, weakness, swelling, and 
limitation of motion such that it was most appropriately 
rated as a muscle injury.  

In the instant case, the veteran alleges increased disability 
in his right knee, leg and hip, to include arthritis.  The 
Board notes that although the veteran is at the maximum 
schedular rating for muscle injuries, he may also be rated on 
the basis of limitation of motion, (38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5256) and the most recent VA 
examination of October 1997 makes no findings regarding the 
veteran's right hip disability.  In addition, if there is 
additional separate disability of the joint, a separate 
rating for the hip may be applicable.  Moreover, it is not 
clear which rating code 5023 or 5314 is now more advantageous 
to the veteran in evaluating the current manifestations of 
his service-connected myositis ossificans of the right thigh.  
In light of the veteran's statements that his condition has 
worsened since 1997, and that he has continued with 
outpatient treatment, the Board concludes that a current VA 
examination is necessary to determine the present level of 
the veteran's impairment.  See Pond v. West 12 Vet. App. 341, 
346 (1999), for the proposition that the duty to assist under 
38 U.S.C.A. § 5107(a) includes a thorough and contemporaneous 
medical examination.  

With respect to the claim for an increased rating for 
lumbosacral strain, the Board notes the veteran's contention 
that he cannot stand without the aid of his crutches, and 
cannot sit for an extended period of time because of his back 
pain.  The October 1997 VA examination report indicates X-ray 
evidence of early osteoarthritis of the veteran's lumbosacral 
spine.  While the veteran's lumbosacral strain disability was 
service connected as a condition secondary to the myositis 
ossificans of the right thigh, this evidence raises a 
question of whether the osteoarthritis of the lumbosacral 
spine is related to the veteran's service connected 
disability.  

Therefore, in light of the foregoing and for the reasons 
delineated, the case is remanded to the RO for the following 
actions: 

1.  The RO should obtain all relevant VA 
medical records since November 1997, to 
include those identified during the 
Travel Board Hearing.  The RO should also 
request that the veteran identify any 
other sources of treatment received since 
May 1999, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with any non-VA medical source he 
identifies.  The medical records from all 
sources identified, not currently of 
record, should then be requested and 
associated with the claims folder.    

2.  The veteran should be scheduled for a 
comprehensive VA examination of his right 
knee, right leg, right hip, and 
lumbosacral spine to ascertain the 
current severity of his myositis 
ossificans and any related disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and all indicated 
special studies and tests (including X-
ray studies) deemed medically advisable 
should be accomplished.  The examiner 
should clearly report range of motion of 
the right knee, right leg, right hip, and 
lumbosacral spine, together with any 
evidence of additional functional loss 
due to pain, fatigue, incoordination and 
weakness, including as shown during 
flare-ups.  

3.  The examiner should evaluate the 
veteran's right hip disability with 
particular attention to whether there is 
arthritis present, and offer an opinion 
as to whether the veteran has a right hip 
disorder, to include arthritis, that is 
separate and distinct from the currently 
service connected myositis ossificans.  
In that regard, the examiner is requested 
to distinguish, if possible, 
symptomatology that is attributable to 
the myositis ossificans as opposed to 
another distinct disability of the right 
hip.

4.  The examiner should also evaluate the 
veteran's lumbosacral spine with special 
attention to the previously diagnosed 
early osteoarthritic changes.  The 
examiner is requested to offer an opinion 
whether the veteran's lumbosacral spine 
arthritis is related to the service-
connected lumbosacral strain, or whether 
the degenerative changes are proximately 
due to, or the result of the veteran's 
service-connected myositis ossificans of 
the right thigh, affecting the right hip 
and knee.  Again, any and all studies 
deemed necessary should be performed to 
determine the current level of impairment 
of the veteran's lumbosacral spine.

5.  After completion of the above, and 
any additional development which the RO 
deems necessary, the RO should review the 
expanded record to determine whether the 
veteran's claims should be granted, 
including the veteran's claim in regard 
to his right hip.  If the determination 
remains unfavorable, the RO should 
furnish the appellant and his 
representative with a supplemental 
statement of the case.  After an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

6.  In regard to the additional issues 
which have been raised, if the 
determination is adverse, the RO should 
advise the veteran and his representative 
of the necessity of perfecting his appeal 
to the Board if he wishes those matters 
to also be referred for appellate 
consideration.  This includes a notice of 
disagreement in writing and, after a 
statement of the case has been furnished, 
a substantive appeal.

The purpose of this remand is to obtain additional medical 
information and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












